Citation Nr: 0326548	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  01-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active service from July 1974 to July 1976.  
He also had a period of service from January 1991 to July 
1991, and served in the Persian Gulf War.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board chose to 
undertake evidentiary development in this case.  By 
development memo dated in November 2002, the Board arranged 
for the veteran to undergo a PTSD examination to determine 
the nature and etiology of his diagnosed psychiatric 
disorders.  The veteran underwent a VA psychiatric 
examination in March 2003, and was diagnosed with PTSD.  

In a subsequent development memo dated in April 2003, the 
Board arranged to obtain documentation from the appropriate 
federal agencies in an attempt to verify the veteran's 
stressors.  Additional records were received and added to the 
claims file.  

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  The Board 
no longer has authority to decide claims based on new 
evidence that it develops or obtains without obtaining a 
waiver.

Accordingly, this matter is REMANDED to the RO for the 
following:  

The RO should re-adjudicate the veteran's 
claim in light of the evidence added to 
the record since the last Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a SSOC and be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

